Title: To James Madison from William C. C. Claiborne, 11 July 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, July 11th. 1808.

My letter of the 1st. Instant, will have apprised you of my design to set out on a journey to Washington, in the course of next month; unless in the mean time, events should arise, which would render my presence in the Territory essential to the public Interest; or unless it be intimated to me, that my absence at this period would not be agreeable to the President.
An Inhabitant of Opellousas was a few weeks since murdered by Indians; Five warriors of the Alabama Tribe charged with the offence have been arrested, and are now probably on their Trial, before the Superior Court for the Opellousas District.  Having understood, that this affair, had greatly agitated the neighbouring Indians, and excited some alarm among the Citizens, I propose departing for Opellousas in two days, in order that (with the advantage of local information) I may take such measures as the public good may seem to require.  The visit to Opellousas, will necessarily delay my departure for the northward, until sometime in September; If therefore on the receipt of this letter, the aspect of our foreign affairs be such, as in the opinion of the President, to render my continuance at my post advisable, I earnestly entreat you to acquaint me thereof.  A letter from you in reply would probably find me in New-Orleans, but if not there, it would most assuredly meet me at Natchez.  I have the honor to be, Sir, with great respect, yo: mo: obt servt.

William C. C. Claiborne

